Title: From George Washington to Samuel Holden Parsons, 29 December 1780
From: Washington, George
To: Parsons, Samuel Holden


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 29th Decemr 1780
                        
                        I have recd yours by Lieut. Cook. I have had reference to the Resolves of Congress of the 24th Novemr 1778
                            and 22d May 1779 (Copies of which I enclose you) which make provision for the readmission of prisoners into their
                            respective lines, provided their States think proper to reappoint them, or if they do not, allowing them the pay and
                            priviledges of supernumeraries. The modes are clearly pointed out by the Resolves—It lays with the State therefore to
                            determine the business of the Gentlemen to whom you refer. There can be no vacancies in the line of Captains at present,
                            to which Rank they both say they are intitled—They must therefore wait upon half pay, till Vacancies happen for them, if
                            the State thinks proper to admit them—This I suppose, if it takes place, will create difficulties as usual among the other
                            Officers, and clearly shews the ill consequences, not to say injustice, of superseding Officers during their Captivity. I
                            am &c.

                    